Citation Nr: 1038804	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-31 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to an initial compensable rating for irritable 
bowel syndrome (IBS) and gastroesophageal reflex disease (GERD).



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to 
September 1985 and from August 1988 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision in which the RO in 
Pittsburgh, Pennsylvania denied service connection for chronic 
bronchitis.  In addition, the RO granted service connection for 
IBS and GERD and assigned a noncompensable evaluation to this 
disability, effective from June 1, 2004.

In May 2008, the Veteran testified before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the claims folder.

In November 2008, the Board remanded the Veteran's service 
connection and initial compensable rating claims to the RO, 
through the Appeals Management Center (AMC) in Washington, D.C., 
for further evidentiary development, to include according the 
agency of original jurisdiction (AOJ) an opportunity to obtain 
any additional treatment records identified by the Veteran and to 
afford him pertinent VA examinations.  Although the AMC was 
unable to obtain private treatment records identified by the 
Veteran due to an expired authorization to release form, in 
February 2010, the AMC sent the Veteran a new release form.  The 
Veteran did not return the form but did submit copies of some 
private treatment records that the AMC had not been able to 
obtain.  Therefore, a review of the record indicates that the 
Board's directives have been substantially complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Further, in November 2008, the Board also remanded the Veteran's 
claim for service connection for allergic rhinitis.  In May 2010, 
the AMC granted service connection for allergic rhinitis (0%, 
effective from June 1, 2004).  As the Veteran has not expressed 
disagreement with the noncompensable rating, or effective date, 
assigned to this now service-connected disability, no issue 
pertaining to his allergic rhinitis is before the Board at this 
time.


FINDINGS OF FACT

1.  The Veteran does not have chronic bronchitis.

2.  The service-connected IBS/GERD is manifested daily symptoms 
of pyrosis and dysphagia but not by persistently recurrent 
epigastric distress, regurgitation, substernal or arm or shoulder 
pain productive of considerable impairment of health, more or 
less constant abdominal distress, diarrhea, or severe IBS.  


CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).  

2.  The criteria for a compensable rating of 10 percent, but no 
higher, for IBS/GERD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.113, 4.114, 
Diagnostic Codes (DCs) 7319, 7346 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard, to the claim for service connection for chronic 
bronchitis, May 2004 and March 2009 letters complied with VA's 
duty to notify the Veteran.  Although the complete notice 
required by the VCAA was not provided until after the RO 
initially adjudicated the Veteran's claim in December 2005, the 
timing error of the March 2009 correspondence was cured by the 
RO's subsequent readjudication of this claim and issuance of a 
supplemental statement of the case in July 2010.  Id.  

Specifically, these letters apprised the Veteran of what the 
evidence must show to establish entitlement to the benefit sought 
(e.g., to establish service connection for chronic bronchitis), 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, the March 2009 letter in 
particular notified the Veteran of the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim for service connection 
for IBS/GERD was granted by the December 2005 rating decision and 
was evaluated as noncompensably disabling, effective from June 1, 
2004.  The Veteran disagreed with the noncompensable rating of 
this now service-connected disability in December 2006.  Because 
the Veteran's claim was initially one for service connection, and 
because that initial claim has been granted, VA's obligation to 
notify the Veteran was met as the claim for service connection 
was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, any deficiency in notice relating to 
the Veteran's appeal for an increased (compensable) rating is not 
prejudicial to him.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
March 2005 and April 2010.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the March 2005 and April 2010 
VA opinions obtained in this case were sufficient, as they were 
consider all of the pertinent evidence of record, the statements 
of the Veteran, and provide explanations for the opinions stated 
as well as the medical information necessary to apply the 
appropriate rating criteria.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues adjudicated herein has been 
met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that he has chronic bronchitis that was 
incurred in service and that he is entitled to a compensable 
rating for his IBS/GERD due to the severity and frequency of his 
symptomatology.

	A.  Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
disease or injury incurred during service.  See Shedden v. 
Principi, 381 F.3d 1163(2004).  

Here, the Veteran's STRs show that, at times, he had a bad cough.  
He was treated for acute bronchitis (in January 2001), bronchitis 
(in March 2001), asthmatic bronchitis (in October 2001), and 
bronchitis (in March 2002).  However, the December 2003 
retirement examination was negative for a finding, or diagnosis, 
of chronic bronchitis.  

According to post-service medical records, the Veteran was 
afforded a VA general medical examination in March 2005.  His 
claims file was reviewed.  The examiner acknowledged that the 
Veteran had been treated for bronchitis several times during 
service and that pertinent symptoms included fever, shortness of 
breath, and wheezing.  The Veteran was unsure if it exacerbated 
his asthma.  He had been treated several times for chronic 
bronchitis, but was stable in between episodes of bronchitis.  
Following an exhaustive examination, the examiner concluded that, 
although the Veteran had previously been treated several times 
for bronchitis, the condition had resolved.  The examiner 
specifically stated that the Veteran did not meet the criteria 
for chronic bronchitis at the time of that examination.  

The Veteran was afforded a VA examination in April 2010.  His 
claims file was reviewed.  The examiner noted two episodes of 
bronchitis, noted both in 2001 and 2002 in the Veteran's service 
treatment records.  The Veteran reported that his symptoms began 
with chest tightening, wheeze, and a nonproductive cough.  Per 
the Veteran's report, the last episode of chronic bronchitis was 
in the fall of 2008.  He also reported that his last chest x-ray 
was in 2007 or 2008 and did not show any problems.  The Veteran 
was a lifetime nonsmoker.  The examiner explained that the 
clinical definition of chronic bronchitis was persistent cough 
that produced sputum for at least three months in two consecutive 
years.  By the Veteran's report, he had had no bronchitic 
episodes since 2008.  Per the Veteran's report, he had had no 
exacerbation of his asthma since the fall of 2008.  The examiner 
opined that it was less likely that not that chronic bronchitis 
began in service as the Veteran did not meet the clinical 
definition of chronic bronchitis.  Since the Veteran did not have 
chronic bronchitis, the examiner opined that it was not caused or 
aggravated by his asthma.

Here, the evidence of record does not show that the Veteran has 
chronic bronchitis.  Such a disability has not been shown by 
either VA examination conducted during the current appeal, or by 
any of records of VA or private treatment received during the 
current appeal.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  In other 
words, the evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Here, there is 
no competent medical evidence reflective of chronic bronchitis. 

In this regard, the Board acknowledges that the Veteran was 
treated for bronchitis in service and has reported bronchitis 
symptoms after service.  However, as previously discussed herein, 
the April 2010 VA examiner concluded that the Veteran did not 
meet the clinical definition of chronic bronchitis.  In addition, 
the March 2005 examiner found that the Veteran's bronchitis had 
resolved at that time.  Furthermore, the post-service outpatient 
treatment records obtained and associated with the claims folder 
do not diagnosis chronic bronchitis.  

The Veteran is competent to testify about his respiratory 
symptoms.  Competent testimony is limited to that which the 
witness has actually observed, and is within the realm of his 
personal knowledge; such knowledge comes to a witness through use 
of his senses, that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
notwithstanding the Veteran's credible and competent contentions, 
the evidence of record does not show that he meets the clinical 
definition of chronic bronchitis.  Even the Veteran himself 
admitted to the April 2010 VA examiner that his last episode of 
bronchitis was in 2008.  The evidence does not show that the 
Veteran has chronic bronchitis; no medical professional has 
provided any opinions to that effect.  The VA examiners' opinions 
are uncontradicted by the other medical evidence (outpatient 
treatment reports) of record.  

The Board acknowledges the Veteran's belief that he has chronic 
bronchitis related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion regarding whether he meets the clinical 
diagnosis of chronic bronchitis.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2009).  Consequently, 
the Veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for chronic bronchitis.  
At no time since the Veteran filed his claim for service 
connection for chronic bronchitis in May 2004 has this disorder 
been diagnosed.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof of 
a present disability, there can be no valid claim).  See also 
McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates 
that a service connection claim may be granted if a diagnosis of 
a chronic disability was made during the pendency of the appeal, 
even if the most recent medical evidence suggests that the 
disability resolved).  

Accordingly, the preponderance of the evidence is against the 
Veteran's claim.  The benefit-of-the-doubt rule does not apply, 
and the Veteran's claim of entitlement to service connection for 
chronic bronchitis is denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2010).  

	B.  Initial Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction must 
be made between a Veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Consequently, the Board will evaluate the Veteran's 
IBS/GERD disability as a claim for a higher evaluation of the 
original award.  Also, when an original rating is appealed, 
consideration must be given as to whether an increase or decrease 
is warranted at any time since the award of service connection, a 
practice known as "staged" ratings.  Id.  

There are diseases of the digestive system, particularly within 
the abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main by 
varying degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under the 
title "Diseases of the Digestive System," do not lend themselves 
to distinct and separate disability evaluations without violating 
the fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14; 38 C.F.R. § 4.113 (2009).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, the Veteran has been diagnosed with GERD and IBS.  
The Veteran's service-connected IBS/GERD has been rated as 
noncompensably disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7346, hernia hiatal.  Under this diagnostic code, a 60 percent 
evaluation is warranted where there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptoms combinations productive of 
severe impairment of health.  A 30 percent rating is warranted 
where there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by substernal 
or arm or shoulder pain productive of considerable impairment of 
health.  A 10 percent evaluation is warranted when two or more of 
the symptoms for the 30 percent evaluation are present with less 
severity.  38 C.F.R. § 4.114, DC 7346 (2009).

The Board observes that IBS is rated by analogy under 38 C.F.R. § 
4.114, DC 7319, irritable colon syndrome (spastic colitis, mucous 
colitis, etc.).  Under this diagnostic code, a 30 percent rating 
is warranted when the disability is severe; diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  A 10 percent rating is warranted when the 
disability is moderate; frequent episodes of bowel disturbance 
with abdominal distress.  A zero percent, or noncompensable, 
rating is warranted when the disability is mild; disturbances of 
bowel function with occasional episodes of abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).

In analyzing the evidence, the Board will consider which 
diagnostic code is more appropriate to use in rating the 
Veteran's disability.  

A record from S.R., M.D. dated in September 2004 shows that the 
Veteran complained of heartburn and altered bowel habits.  He 
complained of abdominal bloating, gaseousness, and 
gastroesophageal reflux all the way up into his throat on an 
occasional basis, in addition to epigastric pain that was 
somewhat sharp in nature.  There had been no weight loss.  

The Veteran was afforded a VA general medical examination in 
March 2005.  His claims file was reviewed.  The Veteran denied 
dysphagia and current chest pain.  He reported indigestion that 
he controlled with  medications.  His weight had been stable.  He 
had loose stools, which lasted for one week approximately one 
time per month.  

A record from Dr. S.R. dated in May 2007 shows that the Veteran 
was seen for abdominal pain.  There was no associated weight 
loss.  The pain was unrelated to his meals, activities, or bowel 
habits.  There was no history of anemia.  

A VA treatment record dated in February 2008 reveals that the 
Veteran complained of abdominal pain.  He had had no significant 
nausea and no diarrhea.  A VA record dated in March 2008 
indicates that the Veteran had no heartburn, abdominal pain, 
nausea, or vomiting.  

The Veteran testified at his hearing in May 2008 that he 
experienced chest pain, stomach pain, nausea, constipation, and 
diarrhea.  

A hospital record dated in January 2009 reveals that the Veteran 
was seen for mid-sternal chest pain.  He complained of difficulty 
swallowing.  A hospital record dated in February 2009 shows that 
the Veteran was seen for nausea and precordial pain.  

A private treatment record from Absolute Primary Care dated in 
March 2009 shows that the Veteran had no abdominal pain, nausea, 
vomiting, diarrhea, constipation, melena, hematochezia, 
dysphagia, or pyrosis.  

The Veteran was afforded a VA examination in April 2010.  His 
claims file was reviewed.  The Veteran reported having daily 
symptoms of nausea, heart burn, and dysphagia.  He reported that 
when he swallowed, his throat felt irritated and he had problems 
transferring food from the back of his mouth to this throat.  His 
weight was stable.  He had generalized abdominal pain every three 
to four months.  He had trouble with alternating bowels.  The 
Veteran reported cycles through constipation alternating with 
diarrhea about every one to two months.  The examiner was unable 
to comment regarding stricture of the esophagus without resorting 
to mere speculation; the Veteran had not arranged a barium 
swallow to evaluate for esophageal stricture.  As for esophageal 
spasm, it could not be ruled out, especially in light of the 
Veteran's emergency room visits with non-cardiac chest pain.  The 
examiner suggested that the Veteran have an esophageal manometry 
to evaluate for esophageal spasm, but the Veteran declined.  The 
examiner opined that without the manometry study, no further 
comment could be made about possible esophageal spasms without 
resorting to mere speculation.  There were no functional 
limitations at that time as a result of his GERD.  The examiner 
opined that the Veteran's IBS symptoms were mild to moderate in 
nature.  There were no functional limitations at that time as a 
result of his IBS.

Here, based on a review of the evidence and affording the Veteran 
the benefit-of-the-doubt, the Board finds that a compensable 
rating is warranted.  As this discussion of the pertinent 
examination findings illustrates, the Veteran reported that he 
had daily symptoms of heart burn (pyrosis) and dysphagia.  
However, persistently recurrent epigastric distress with 
regurgitation and substernal or arm or shoulder pain productive 
of considerable impairment of health has not been shown.  
Accordingly, the Board concludes that a 10 percent rating, but no 
higher, is warranted for this disability.  38 C.F.R. § 4.114, 
DC 7346.  

In addition, the Board has considered whether a rating higher 
than the 10 percent evaluation awarded by this decision (under 
DC 7346) for the Veteran's IBS/GERD is warranted under DC 7319.  
In this regard, the Board notes that the April 2010 examiner 
characterized the Veteran's IBS as mild to moderate.  The Veteran 
reported alternating diarrhea with constipation at the April 2010 
examination.  However, the medical evidence received during the 
current appeal does not show more or less constant abdominal 
distress, diarrhea, or severe IBS, which is necessary for a 
30 percent rating.  Therefore, a 30 percent rating under DC 7319 
is not warranted.  38 C.F.R. § 4.114, DC 7319.  

Additionally, a separate compensable rating for the Veteran's IBS 
cannot be granted since diseases of the digestive system do not 
lend themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  
As discussed above, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be 
combined with each other.  A single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  Thus, in accordance with the 
above, the Board has considered all of the evidence and finds 
that DC 7346 used for rating his GERD reflects the predominant 
disability picture.  

Under these circumstances, therefore, the Board finds that there 
is a basis to assign a compensable disability rating of 
10 percent, but no higher, for the service-connected IBS/GERD.  
The preponderance of the evidence is against a higher rating for 
this service-connected disability.  

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the IBS/GERD disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  § 3.321.  It is undisputed that the Veteran's 
IBS/GERD disability has an adverse effect on employability, but 
it bears emphasis that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including the 
effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable, as a result of his service-connected IBS/GERD.  
Thus, the question of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating) has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for chronic bronchitis is 
denied.

Entitlement to a 10 percent rating, but no higher, for IBS/GERD 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.



____________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


